        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 1 of 15




Mark E. Hindley (7222)
mark.hindley@stoel.com
Jordan C. Bledsoe (15545)
jordan.bledsoe@stoel.com
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Attorneys for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


SCOTT LOGAN GOLLAHER, an                 THIRD AMENDED COMPLAINT
individual,
                                         Case No.: 2:15-cv-00133 TS
                       Plaintiff,
                                         The Honorable Judge Ted Stewart
         v.

WILLIAM Z. WENTLAND, an
individual,

                       Defendant.




                                        1
98953857.12 0204718-00001
        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 2 of 15




         Plaintiff Scott Logan Gollaher, through pro bono counsel that has been

appointed by the Court for the limited purpose of preparing this Third Amended

Complaint, hereby complains against William Z. Wentland. The allegations herein

are based upon publicly available documents, private court documents, and Mr.

Gollaher’s personal knowledge.

                                         PARTIES

         1.       Plaintiff Scott Logan Gollaher is a resident of Salt Lake County, Utah,

and is currently an inmate at the Utah State Prison in Draper, Utah.

         2.       Defendant William Z. Wentland (“Detective Wentland”) was at all

times relevant herein a detective with the Morgan County Sherriff’s Office.

Detective Wentland was acting under color of state law and in the course and

scope of his employment as a law enforcement officer at all times material herein.

Mr. Gollaher is suing Detective Wentland in his individual capacity.

                              JURISDICTION AND VENUE

         3.       This action arises under the Constitution and laws of the United

States, including Article II, Section I of the United States Constitution and is

brought pursuant to 42 U.S.C. § 1983. Accordingly, this Court has federal

question jurisdiction over this matter pursuant to 28 U.S.C. § 1331.




                                              2
98953857.12 0204718-00001
        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 3 of 15




         4.       Detective Wentland is subject to the Court’s personal jurisdiction

because he resides in Utah and committed acts that violated Mr. Gollaher’s

constitutional rights in Utah.

         5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because

Detective Wentland resides in Utah, Detective Wentland’s acts that violated Mr.

Gollaher’s constitutional rights occurred in Utah, and Detective Wentland is

subject to the Court’s personal jurisdiction.

                               FACTUAL ALLEGATIONS

Detective Wentland Seeks Authorization for Warrants to Search Property in
Morgan County and Mr. Gollaher’s Residence.

         6.       On July 11, 2012, Detective Wentland appeared before the Honorable

Noel S. Hyde of the Second District Court in and for Morgan County, State of

Utah, seeking authorization for two search warrants (together, the “Search

Warrants”).

         7.       The first warrant sought authorization to search Mr. Gollaher’s

residence located in Salt Lake County. The second warrant sought authorization to

search a property located in Morgan County (the “Morgan Property”) that

Detective Wentland claimed, incorrectly, was owned by Mr. Gollaher. The Search

Warrants are attached as Exhibit A.



                                              3
98953857.12 0204718-00001
        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 4 of 15




         8.       Detective Wentland submitted an affidavit (“Affidavit”) setting forth

the probable cause for the Search Warrants. The Affidavit is attached as Exhibit B.

Detective Wentland Omits Material Information from and Makes False
Representations in His Affidavit.

         9.       Detective Wentland alleged in his Affidavit that probable cause

existed to issue the Search Warrants based on the following:

         [A]n eleven year old female victim disclosed that Gollaher had taken
         pictures of her while she was clad in her underwear. Gollaher took the
         pictures with his personal cell phone on Saturday, 2 June 2012. This
         cell phone and Gollaher’s related electronic instruments and stored
         memory need to be secured and forensically examined in order to
         determine if evidence exists to cooberate [sic] the victim’s disclosure.

Id., Ex. B.

         10.      Detective Wentland testified in the Affidavit that the pictures of the

11-year-old girl were taken at the Morgan Property. See id. Detective Wentland

also testified in the Affidavit that Mr. Gollaher owned the Morgan Property and, as

a convicted sex offender, failed to report the Morgan Property as a secondary

address, which is a felony under Utah law. See id.

         11.      On information and belief, Detective Wentland omitted material facts

from the Affidavit that were relevant to whether probable cause existed.

Specifically, Detective Wentland knowingly and intentionally failed to disclose to

the judge the circumstances under which Mr. Gollaher allegedly took pictures of


                                               4
98953857.12 0204718-00001
         Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 5 of 15




the 11-year-old female, the non-sexually explicit nature of the pictures that were

allegedly taken, and the initial investigative report that did not include any

allegations that Mr. Gollaher had taken pictures.

         12.       On information and belief, the pictures referenced in the Affidavit

were alleged to have been taken in or around June 2, 2012 when four youths (one

boy and three girls) accompanied Mr. Gollaher to the Woods Creek Reservoir near

the Morgan Property. On information and belief, while at the reservoir, the boy

removed his shirt, one girl took off her shirt, and a second girl took off her shirt

and shorts to swim in the reservoir. The third girl did not swim in the reservoir or

remove any of her clothing. On information and belief, according to one of the

girls, Mr. Gollaher allegedly took a picture of one of the girls with his cell phone

while the youths were wading and swimming in the reservoir.1 A second girl

alleged that Mr. Gollaher took pictures with his cell phone while two of the girls

were swimming.

         13.      This information was omitted from Detective Wentland’s Affidavit.

         14.      On information and belief, Deputy Joseph Rohbock (“Deputy

Rohbock”) of the Morgan County Sheriff’s Office conducted an initial

investigation on or around June 17, 2012 into the alleged events at the Woods


1
    Mr. Gollaher denies he took any pictures.

                                                5
98953857.12 0204718-00001
        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 6 of 15




Creek Reservoir involving Mr. Gollaher and the fourth youths. Deputy Rohbock

prepared a report with findings from his investigation. The report did not contain

any reference to Mr. Gollaher taking pictures of the youths at the reservoir.

Rather, the report stated that Mr. Gollaher “just stood there and watched” while the

youths swam in the reservoir.

         15.      On information and belief, Deputy Rohbock’s report was provided to

Detective Wentland prior to Detective Wentland’s submission of his Affidavit.

         16.      On information and belief, the allegations that Mr. Gollaher had taken

pictures of the youths while they were wading and swimming in the reservoir arose

only after Detective Wentland suggested to one of the youths’ aunts that Mr.

Gollaher may have taken pictures of the youths while at the reservoir.

         17.      On information and belief, the aunt then reported to the youth and her

mother that Mr. Gollaher might have been taking pictures of the youths at the

reservoir, which resulted in two of the youths alleging that Mr. Gollaher had taken

pictures of them while wading and swimming in the reservoir.

         18.       On information and belief, Detective Wentland knowingly and

intentionally omitted from his Affidavit that the pictures allegedly taken by Mr.

Gollaher were of youths wading and swimming in the reservoir and thus not

sexually explicit, that Deputy Rohbock’s report made no mention of Mr. Gollaher


                                              6
98953857.12 0204718-00001
        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 7 of 15




taking pictures of the youths, and that the allegations that Mr. Gollaher had taken

pictures of the youths arose only after Detective Wentland suggested pictures were

taken.

         19.      On information and belief, Detective Wentland omitted this

information from his Affidavit because believed including this information would

have vitiated probable cause for the Search Warrants.

         20.      On information and belief, Detective Wentland also made false

representations in his Affidavit. Specifically, Detective Wentland knowingly

misrepresented in his Affidavit that Mr. Gollaher owned the Morgan Property and

failed to report his ownership of the Morgan Property as a convicted sex offender,

which is a felony under Utah law.

         21.      On information and belief, at the time of this representation, Detective

Wentland knew Mr. Gollaher was the registered agent for the entity that owned the

Morgan Property (i.e., Woods Creek Ranch, LLC) but did not have an ownership

interest in the Morgan Property.

         22.      On information and belief, Detective Wentland knowingly and

intentionally misrepresented in his Affidavit that Mr. Gollaher owned the Morgan

Property and failed to report the Morgan Property as a secondary address in

violation of Utah law to bolster probable cause for the Search Warrants.


                                               7
98953857.12 0204718-00001
        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 8 of 15




         23.      On information and belief, Detective Wentland’s conduct in procuring

a warrant to search Mr. Gollaher’s home through material misrepresentations and

omissions was done maliciously, willfully, or with reckless disregard for Mr.

Gollaher’s constitutional rights.

Judge Hyde Issues the Search Warrants Based on Detective Wentland’s

Affidavit.

         24.      On July 12, 2012, Judge Hyde issued the Search Warrants based on

the information Detective Wentland presented in his Affidavit.

         25.      On information and belief, Judge Hyde would not have found

probable cause to issue the Search Warrants if he had been informed by Detective

Wentland that Deputy Rohbock’s report did not contain any allegations that Mr.

Gollaher had taken pictures of the youths at the reservoir, that Deputy Rohbock’s

report stated Mr. Gollaher “just stood there and watched” while the youths were

swimming, that the alleged pictures were of the youths swimming and wading in

the reservoir and thus not sexually explicit, that the allegations that Mr. Gollaher

had taken pictures of the youths arose only after Detective Wentland suggested

pictures were taken, and that Mr. Gollaher did not own the Morgan Property and

thus had not committed a felony by failing to report his ownership of the Morgan

Property.


                                             8
98953857.12 0204718-00001
        Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 9 of 15




Detective Wentland and Others Execute the Search Warrants.

         26.       On information and belief, Detective Wentland and various other

individuals executed the Search Warrants on July 13, 2012. The Salt Lake City

Police Department and FBI assisted Detective Wentland in searching Mr.

Gollaher’s home.

         27.      On information and belief, Sargent Scott Peay and personnel from the

Morgan County Sheriff’s Office, Ogden Police Department, Riverdale Police

Department, and Weber/Morgan Metro CSI Unit searched the Morgan Property.

         28.      Detective Wentland and others executing the warrants seized several

computers and other “digital media” located at Mr. Gollaher’s Salt Lake City

residence.

Mr. Gollaher Is Arrested Without Proof of Wrongdoing.

         29.      On information and belief, after several hours of unauthorized

searching of electronic digital media at the residence, Detective Wentland arrested

Mr. Gollaher on 10 counts of child pornography and one count of sodomy on a

child and had him transported him to the Weber County Jail in Weber County.

         30.       On information and belief, at the time Detective Wentland arrested

Mr. Gollaher, no evidence had been found at Mr. Gollaher’s residence or the




                                              9
98953857.12 0204718-00001
       Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 10 of 15




Morgan Property that would have provided probable cause to believe Mr. Gollaher

had committed acts of sodomy on a child or sexual exploitation of a minor.

The Charges Against Mr. Gollaher Are Dismissed Due to Lack of Evidence.

         31.      On information and belief, on February 28, 2013, after Mr. Gollaher

had been incarcerated for approximately 230 days, the Morgan County prosecuting

attorney appeared before Judge Hyde and moved to dismiss the 10 counts of sexual

exploitation of a minor and one count of sodomy upon a child.

         32.      On information and belief, the charges against Mr. Gollaher were

dismissed because no evidence existed to convict him of the crimes for which he

had been charged.

                           FIRST CAUSE OF ACTION
             Unlawful Search and Seizure in Violation of 42 U.S.C. § 1983

         33.      Mr. Gollaher hereby incorporates all other paragraphs of this

Complaint as if fully set forth herein.

         34.      Detective Wentland acted under color of Utah state law when he

submitted the Affidavit to Judge Hyde that contained material omissions and false

representations to obtain the Search Warrants.

         35.      On information and belief, Detective Wentland knew at the time he

submitted the Affidavit in support of the Search Warrants for Mr. Gollaher’s

residence and the Morgan Property that Deputy Rohbock’s report did not contain
                                             10
98953857.12 0204718-00001
       Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 11 of 15




any allegations that Mr. Gollaher had taken pictures of the youths at the reservoir,

that Deputy Rohbock’s report stated Mr. Gollaher “just stood there and watched”

while the youths were wading and swimming, that the alleged pictures were of the

youths swimming in the reservoir and thus not sexually explicit, that the

allegations that Mr. Gollaher had taken pictures of the youths arose only after

Detective Wentland suggested pictures were taken, and that Mr. Gollaher did not

own the Morgan Property and thus had not committed a felony by failing to report

his ownership of the Morgan Property.

         36.      On information and belief, Detective Wentland knowingly, or with

reckless disregard for the truth, omitted this material information from and made

false representations in his Affidavit that he submitted to Judge Hyde, knowing

that including the material information in and omitting his false representations

from the Affidavit would have vitiated probable cause for the Search Warrants.

         37.      On information and belief, Judge Hyde would not have found

probable cause to issue the Search Warrants absent Detective Wentland’s material

omissions and false representations.

         38.      On information and belief, the search of Mr. Gollaher’s home without

probable cause deprived him of rights and privileges secured and protected by the




                                             11
98953857.12 0204718-00001
       Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 12 of 15




Constitution and laws of the United States. Such deprivation was in violation of 42

U.S.C. § 1983.

         39.      On information and belief, Detective Wentland’s conduct violated a

clearly established federal constitutional right of which a reasonable person would

have known.

         40.      Detective Wentland’s violation of Mr. Gollaher’s constitutional rights

caused Mr. Gollaher to suffer damages in an amount to be proven at trial. In

addition to compensatory, consequential, and special damages, Mr. Gollaher is

entitled to punitive damages against Detective Wentland under 42 U.S.C. § 1983

because Detective Wentland’s actions as described herein were taken maliciously,

willfully, or with reckless disregard for Mr. Gollaher’s constitutional rights.

                              SECOND CAUSE OF ACTION
                       Unlawful Arrest in Violation of 42 U.S.C. § 1983

         41.      Mr. Gollaher hereby incorporates all other paragraphs of this

Complaint as if fully set forth herein.

         42.      On July 13, 2012, Detective Wentland and various other individuals

executed the Search Warrants. Detective Wentland and others executing the

Search Warrants seized several computers and other “digital media” located at Mr.

Gollaher’s Salt Lake City residence.



                                              12
98953857.12 0204718-00001
       Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 13 of 15




         43.      Thereafter, Detective Wentland arrested Mr. Gollaher and transported

him to the Weber County Jail in Weber County.

         44.      On information and belief, at the time Detective Wentland arrested

Mr. Gollaher, no evidence had been found at Mr. Gollaher’s residence or the

Morgan Property that would have provided probable cause to believe Mr. Gollaher

had committed acts of sodomy on a child or sexual exploitation of a minor.

         45.      On information and belief, the arrest and continuing detention of Mr.

Gollaher without probable cause deprived him of rights and privileges secured and

protected by the Constitution and laws of the United States. Such deprivation was

in violation of 42 U.S.C. § 1983.

         46.      On information and belief, Detective Wentland’s conduct violated a

clearly established federal constitutional right of which a reasonable person would

have known.

         47.      Detective Wentland’s violation of Mr. Gollaher’s constitutional rights

caused Mr. Gollaher to suffer damages in an amount to be proven at trial. In

addition to compensatory, consequential, and special damages, Mr. Gollaher is

entitled to punitive damages against Detective Wentland under 42 U.S.C. § 1983

because Detective Wentland’s actions as described herein were taken maliciously,

willfully, or with reckless disregard for Mr. Gollaher’s constitutional rights.


                                             13
98953857.12 0204718-00001
       Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 14 of 15




                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

         A.       For general compensatory damages, including damages for emotional

distress, humiliation, loss of enjoyment of life, and other claims allowed by law in

an amount to be fully determined at trial;

         B.       For economic losses on all claims allowed by law;

         C.        For special damages in an amount to be determined at trial;

         D.        For punitive damages against Defendant as may be allowed by law;

         E.        For pre-judgment interest on the damages assessed by the verdict of

                   the jury, as allowed by law;

         F.        For Plaintiff’s costs and reasonable attorneys’ fees as may be allowed

                   by law under 42 U.S.C. § 1985; and

         G.        For such other relief as the Court may deem just and proper.

         DATED: March 8, 2019.

                                                       STOEL RIVES LLP


                                                       /s/ Jordan C. Bledsoe
                                                       Mark E. Hindley
                                                       Jordan C. Bledsoe

                                                       Attorneys for Plaintiff



                                                  14
98953857.12 0204718-00001
       Case 2:15-cv-00133-TS-CMR Document 65 Filed 03/08/19 Page 15 of 15




                              CERTIFICATE SERVICE

         I hereby certify that on the 8th day of March 2019, I caused a true and

correct copy of the foregoing to be served via CM/ECF on the following:

         R. Blake Hamilton
         bhamilton@djplaw.com
         Ashley M. Gregson
         agregson@djplaw.com
         DURHAM JONES & PINEGAR, P.C.
         111 E. Broadway, Suite 900
         PO Box 4050
         Salt Lake City, UT 84110-4050


                                                      /s/ Robin Noss




                                           15
98953857.12 0204718-00001
